Citation Nr: 1221733	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post concussive syndrome following a head injury with cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in February 2011, when the Board reopened the claim of service connection for post concussive syndrome following a head injury with cognitive disorder, and remanded the matter on appeal for additional development.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In February 2011, the Board found that new and material evidence had been submitted sufficient to reopen the claim on appeal.  The February 2011 Board decision formally reopened the claim of entitlement to service connection for post concussive syndrome following a head injury with cognitive disorder, and remanded the matter for additional development.  One of the directives of the February 2011 Board remand included: "[t]he RO should associate with the claims file, a copy [of] the May 2007 VA mental disorders examination done by D.P., Ph.D."  This directive was necessary because a May 13, 2007 VA examination report (by S.S., M.D.) associated with the claims file refers to a mental disorder examination by D.P., Ph.D on May 10, 2007.  Furthermore, at the September 2010 Travel Board hearing the Veteran submitted copies of some VA medical records that include a page with [at the bottom] a heading clearly corresponding to a May 10, 2007 VA examination report.  The report of the May 10, 2007 examination is not associated with the claims file [a review of the claims file (to include the electronic "Virtual VA" record) found no copy of such report, and no indication it was sought], and must be secured.  

Furthermore, in the time since the Board's February 2011 remand, a new VA examination report appears to have been generated but not associated with the appellate record.  A June 2011 psychiatric VA examination report associated with the record in connection with this appeal refers specifically to "a neurology C&P from North Chicago on 4/14/2011," and discusses some of the findings from the report.  The February 2011 Board remand directed that the Veteran be afforded a VA examination by a psychiatrist or a neurologist; it appears that he was afforded two VA examinations, one with each type of specialist, but that only the June 2011 psychiatric VA examination report has been associated with the record (to include Virtual VA).  The report of the April 14, 2011 VA neurology examination must be obtained and associated with the record.

Notably, the Board's review of the RO readjudication of this matter found that the contents of the missing VA examination reports have not been considered.

In accordance with the reopening of the issue, the Board's February 2011 remand directed the RO to complete a de novo readjudication of the claim on the merits.  However, the RO's subsequent readjudications have contained mischaracterizations of the issue that are likely to cause substantial confusion to the Veteran.  The first supplemental statement of the case (SSOC) issued following the remand, in February 2012, presents the issue as having been reopened, with an apparent de novo review on the merits.  Confusingly, the next two SSOCs (issued later in February 2012 and in March 2012, with the latter only in Virtual VA) both mischaracterize the matter in that they expressly indicate that the issue has not been reopened, and that new and material evidence was not submitted.  They both incorrectly inform the Veteran that the claim has not been reopened, and: "In order to reopen your claim, you must submit new and material evidence."

Again, the February 2011 Board decision found that new and material evidence had been submitted, and reopened the claim on appeal.  The Board's determination in this regard is binding upon the RO, and SSOCs accordingly must readjudicate the matter de novo.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the record also found a possibility that additional development may yet be necessary to obtain fully adequate medical analysis of pertinent questions (such as those arising with regard to conflicting indications concerning current diagnoses, conflicting indications concerning whether the Veteran had post concussive syndrome during service, and questions arising from consideration and potential application of the presumption of soundness in this case).  However, until the missing VA examination reports are associated with the claims file, the Board is unable to ascertain the extent of available information and it would be premature (without knowledge of the extent of the information in the record) for the Board to at this point direct specific additional development.  During the processing of this remand, the RO shall have the opportunity to review the complete evidentiary record and arrange for any additional development suggested prior to their de novo readjudication of this matter upon completion of the development ordered.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file a copy of the May 10, 2007 VA mental disorders examination done by D.P., Ph.D.

2.  The RO should associate with the claims file a copy of the April 2011 VA neurology examination report (the existence of which is indicated by specific reference and discussion in the June 2011 VA psychiatric examination report).

3.  The RO should then review the entire completed claims file and arrange for any further development warranted (to include obtaining any necessary clarification to resolve conflicting indications of the VA examination reports, to clarify a current chronic diagnosis of the nature of the cognitive disorder, to clarify conflicting indications as to whether the Veteran had post concussive syndrome during service, and to determine whether the claimed disability clearly and unmistakably existed before active duty service and was not aggravated by such service).  The RO should then re-adjudicate (de novo) the reopened claim of service connection for post concussive syndrome following a head injury with cognitive disorder (to include with consideration of whether the Veteran must be presumed to have been in sound condition at the time of entrance to active duty military service).  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

